PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $687.95 on unpaid invoices representing goods purchased by the respondent. The respondent admits the validity of the claim, but further states that there were not sufficient funds on hand at the close of the fiscal year from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.